DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,123,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader than—and thus anticipated by-the patent claims. 
Claim 1, for example, recites “a geosynthetic product” instead of the “impermeable plastic liner” of patent claim 1, but otherwise each word of claim 1 is found in the patent claim. One of ordinary skill in the art would understand that plastic liner is a type of geosynthetic, and therefore claim 1 is anticipated by the patent claim.
Similarly, claim 14 is clearly anticipated by patent claim 7.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,123,776 in view of US Patent Number 4,696,599 Rakoczynski.
The patent fails to explicitly claim the drainage piping, but claims a “drainage layer” . Rakoczynski describes piping within drainage layers in landfill, in order to draw off drained fluids. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the invention claimed in the patent to have the piping as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 lacks clear antecedent basis for “the layer of lightweight-foamed”. Further claim 13 is unclear regarding the phrase “through the of…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 11, 13, 14,  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Olson US Patent Number 5,447,389.
Olson describes the placing, in a landfill (figs 1-2) geosynthetic product  23 (e.g. fig 7) a layer of waste (landfill col. 9 line 16: one of ordinary skill in the art would understand that waste would go in the landfill)  and interposed between the waste and the geosynthetic a layer 14 (col. 11 line 60-col. 12 line 2) of foam glass aggregate (perlite1 col. 11 line 53) which is chemically inert and temperature stable as claimed.

Regarding claim 2: the layer of Olson provides heat insulation substantially as claimed—Examiner notes that Olson describes the Olson layer is described as insulating from the environment, it would inherently also insulate from the waste.
With regards to claim 5, this is inherent to perlite2.  
Regarding claim 11—the layer of Olson is plainly above the geosynthetic. Examiner finds that it is a leachate layer because leachate could conceivably travel through the layer.   
 Regarding claim 13—See Olson at col. 12 lines 45-57.

Regarding independent claim 14:
Olson describes the waste (landfill col. 9 line 16: one of ordinary skill in the art would understand that waste would go in the landfill) geosynthetic product 23 and layer 14 of foam glass aggregates as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 ,  4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson alone
Olson lacks the 6-36 inches of claims 3 and 15. Examiner notes that Olson—col. 4line 4—describes a minimum of one inch. Examiner finds that selection of a particular thickness would have been an obvious matter of engineering design, based on expected temperatures, for example; and thus 6- 36 inches as claimed would have been obvious.
With regards to claims 4 and 16: Olson is silent regarding size, and thus lacks the 5mm-80mm. Examiner finds that selection of a particular size would have been an obvious matter of engineering design.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of “A Remarkable New Insulation”.
Olson describes perlite, and thus lacks the foam glass prepared from recycled cullet.

“A Remarkable New Insulation” describes expanded glass balls (i.e. Poraver™) made from recycled cullet has advantages over perlite including strength and not requiring mining of virgin resources. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Olson to have used expanded glass balls made from recycled cullet as claimed. 

.
Claim 1-6,11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,696,599 Rakoczynski in view of JP 2002224636 A

Regarding independent claim 1: Rakoczynski describes (fig 2)  placing in a landfill a geosynthetic 62 product, layer of waste 85 and aggregate 71 interposed between as part of a leachate drainage layer.
Rakoczynski lacks the foam glass aggregates.
JP 2002224636 A  (see machine translation) describes the use of foamed waste glass material for a layer of a landfill.
Thus Rakoczynski differs from the invention claimed in claim 1 only by the substitution of normal aggregate/foam glass aggregate.
JP2002224636A shows the substituted components and their functions were known in the art.
And, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Therefore claim 1 is unpatentable. KSR3 Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)




Regarding independent claim 14: Rakoczynski describes (fig 2) a landfill with waste 85 geosynthetic 62 and aggregate 71 between as part of a leachate drainage layer.
Rakoczynski lacks the foam glass aggregates
JP 2002224636 A  (see machine translation---¶0007) describes the use of foamed waste glass material for a layer of a landfill.
Thus Rakoczynski differs from the invention claimed in claim 14 only by the substitution of normal aggregate/foam glass aggregate.
JP2002224636A shows the substituted components and their functions were known in the art.
And, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Therefore claim 14 is unpatentable. KSR4 Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 2, the heat insulation would be an inherent property of the foam glass.
Regarding claims 3, 4, 15, and 16: Examiner finds that selection of a particular thickness would have been an obvious matter of engineering design, based on expected temperatures, for example; and thus 6- 36 inches as claimed would have been obvious.
Examiner finds that selection of a particular size—such as 5-80mm -- would have been an obvious matter of engineering design.
Regarding claims 6 and 17—see JP machine translation at ¶0007 “waste” suggests recycled.
Regarding claims 11-13: Rakoczynski (see col. 7 lines 45-50) in  figure 2 shows leachate layer 71 of claim 11; the barrier liner 62 of claim 12; and  the leachate to pass from the waste as called for in claim 13
Regarding claims 18-20, Rakoczynski describes pipes 69 (leachate) and 79 (gas).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “See Perlite Products for Every Application ” for evidence that perlite is a foamed glass aggregate.
        2 see “Physical Characteristics of Perlite”  for bulk density
        3     Simple Substitution of One Known Element for Another To Obtain Predictable Results
        4     Simple Substitution of One Known Element for Another To Obtain Predictable Results